Exhibit 10.1

 

Execution version

 

TERMINATION, SETTLEMENT AND RELEASE AGREEMENT

 

This Termination, Settlement and Release Agreement (this “Agreement”) is entered
into as of September 1, 2016 (the “Effective Date”) by and among Jamex, LLC, a
Delaware limited liability company (“Jamex Parent”), Jamex Marketing, LLC, a
Louisiana limited liability company (“Jamex”), Jamex Unitholder, LLC, a Delaware
limited liability company (“Jamex Unitholder” and, together with Jamex and Jamex
Parent, the “Jamex Entities”), and James Ballengee (“Ballengee” and, together
with the Jamex Entities, the “Jamex Parties”), on the one hand, and Ferrellgas
Partners, L.P., a Delaware limited partnership (“FGP”), Ferrellgas, L.P., a
Delaware limited partnership (“FGP OLP”), and Bridger Logistics, LLC, a
Louisiana limited liability company and subsidiary of FGP (“Bridger” and,
together with FGP and FGP OLP, the “FGP Parties”).  Jamex Parent, Jamex, Jamex
Unitholder, Ballengee, FGP and Bridger shall be referred to individually by name
or as the “Party” or collectively as the “Parties.”  For purposes of
Section 3(c) only, Bridger Storage, LLC (“Bridger Storage”), a Subsidiary of
Bridger, is also executing this Agreement.

 

W I T N E S S E T H

 

WHEREAS:

 

(1)                     FGP obtained its interest in Bridger pursuant to that
Purchase and Sale Agreement between Bridger, LLC (now known as Jamex, LLC) and
FGP dated as of May 29, 2015 (the “PSA”);

 

(2)                     FGP claims a working capital adjustment of $8,141,208
pursuant to the terms of the PSA, which working capital adjustment FGP and Jamex
Parent have heretofore been disputing via arbitration (such $8,141,208 amount
and the dispute related thereto collectively referred to herein as
the “Working Capital Dispute”);

 

(3)                     As part of its consideration for Bridger under the PSA,
on June 24, 2015 Jamex received 9,542,895 common units representing limited
partner interests in FGP (“Common Units”);

 

(4)                     Bridger and Jamex are party to that certain
Transportation and Logistics Agreement dated June 23, 2015 (as supplemented by
that certain Letter Agreement dated January 13, 2016 and amended on February 22,
2016, the “TLA”) whereby Bridger or its subsidiary or contractor provides
certain crude oil logistics services to Jamex, and in return, Jamex from time to
time makes certain cash payments to Bridger;

 

(5)                     Jamex owes Bridger $44,000,000 related to the provision
of services under the TLA before and through July 31, 2016 and $5,500,000
related to the provision of services under the TLA from August 1, 2016 through
August 31, 2016 (such $49,500,000 amount collectively referred to herein as the
“Existing TLA Obligation”);

 

(6)                     Bridger and Monroe Energy, LLC (“Monroe”) are party to
that certain Transportation and Logistics Agreement dated May 26, 2015 whereby
Bridger agreed to render certain services to Monroe;

 

1

--------------------------------------------------------------------------------


 

(7)                     Certain legal claims of the FGP Parties exist or may
arise under or in connection with the TLA and the PSA (together, the “Core
Agreements”) and other agreements and dealings between the Parties; and

 

(8)                     The Parties have decided to avoid continued disagreement
and potential litigation, and now desire to enter into this Agreement regarding
such claims and the other matters addressed herein.

 

NOW, THEREFORE, for and in consideration of the mutual promises and benefits
expressed below, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Parties
voluntarily and knowingly execute this Agreement with the express intent of
being bound to all obligations, terms, and conditions contained herein and agree
as follows:

 

1.                                      Defined Terms and Interpretation.

 

(a)                                 For purposes of this Agreement, the
following terms shall have the meanings specified in this Section 1(a):

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person, and the term “control” (including
the terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by Contract or otherwise.

 

“Affiliate Guaranty” means that certain Guaranty Agreement, dated as of the
Effective Date, executed and delivered by Ballengee and Bacchus in favor of
Bridger, as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time in accordance with its
terms.

 

“Bacchus” means Bacchus Capital Trading, LLC, a Louisiana limited liability
company.

 

“Berthold Facility” means that certain oil storage facility located at the
Berthold West Tank Farm in Berthold, North Dakota.

 

“Berthold Oil Storage Agreement” means that certain Oil Storage Agreement, dated
as of November 1, 2013, by and between Bridger Storage and Jamex.

 

“BTS Buyer” means Jamex Transfer Holdings, LLC, a Texas limited
liability company.

 

“BTS PSA” means that certain Purchase and Sale Agreement, dated as of
February 22, 2016, by and between Bridger and BTS Buyer.

 

2

--------------------------------------------------------------------------------


 

“BTS Transfer Documents” means the BTS PSA and the other Transaction Documents
as such term is defined in the BTS PSA, and that certain letter agreement, dated
as of January 13, 2016, by and between Bridger and BTS Buyer.

 

“Business Day” means any day that is not a Saturday or Sunday or a day on which
banks are required or permitted to be closed in Dallas, Texas.

 

“Change of Control” means (i) any transaction or occurrence pursuant to which
James Ballengee is no longer the beneficial owner, directly or indirectly, of at
least a majority of the total outstanding equity securities of Jamex and Jamex
Parent or (ii) a sale, lease or other disposition, in a single transaction or
series of related transactions, of all or substantially all of the assets
(which, for the avoidance of doubt, shall include securities of the Jamex Parent
Subsidiaries) of Jamex Parent and the Jamex Parent Subsidiaries on a
consolidated basis; provided, however, that no sale (or series of sales) of
Common Units shall constitute a Change of Control.

 

“Claim” means any and all accounts, agreements, avoidance actions, bills, bonds,
causes, causes of action, charges, claims, complaints, contracts, controversies,
costs, counterclaims, damages, debts, demands, equitable proceedings,
executions, expenses, legal proceedings, liabilities, losses, matters,
objections, obligations, orders, proceedings, reckonings, remedies, rights,
setoffs, suits, sums of money, of any kind, at common Law, statutory or
otherwise, whether known or unknown, whether matured or unmatured, whether
absolute or contingent, whether asserted directly or derivatively by or on
behalf of any Releasor(s) of the Person asserting the Claim, whether suspected
or unsuspected, whether liquidated or unliquidated (including breach of
contract, breach of any special relationship, breach of duty of care, breach of
duty of loyalty, breach of fiduciary duty, concealment, conflicts of interest,
conspiracy, control, course of conduct or dealing, debt recharacterization,
deceit, deceptive trade practices, deepening insolvency, defamation, disclosure,
duress, economic duress, equitable subordination, fraud, fraudulent conveyance,
fraudulent transfer, gross negligence, insolvency Law violations, interference
with contractual and business relationships, misrepresentation, misuse of
insider information, negligence, breach of obligation of fair dealing, breach of
obligation of good faith and fair dealing, breach of obligation of good faith,
preference, secrecy, securities and antitrust Laws violations, substantive
consolidation, tying arrangements, unconscionability, usury, violations of
statutes and regulations of Governmental Entities, instrumentalities and
agencies, wrongful recoupment or setoff, or any tort, whether common Law,
statutory or in equity, and including as a result of, or in relation to, any
negligence of any Party).

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Contract” means any contract, agreement, indenture, note, bond, mortgage, loan,
instrument, lease, license, commitment or other arrangement, understanding or
undertaking, commitment or obligation, whether written or oral.

 

“Control Agreement” means that certain Control Agreement dated as of the
Effective Date among Morgan Stanley Smith Barney LLC, as securities
intermediary, Jamex Unitholder, as account holder, and FGP OLP, as secured
party, as the same may

 

3

--------------------------------------------------------------------------------


 

be amended, restated, amended and restated, supplemented or otherwise modified
from time to time in accordance with its terms.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Losses” means (i) punitive or exemplary damages, (ii) lost profits
(including lost benefits, loss of enterprise value, diminution in value or loss
of goodwill) and (iii) Losses that are not, as of the Effective Date, the
probable and reasonably foreseeable result of the matters giving rise to such
claim for indemnification, except in each case to the extent any such Losses are
required to be paid to a third party.

 

“GAAP” means generally accepted accounting principles in the United States as of
the Effective Date.

 

“Governmental Entity” means any government or governmental or regulatory body
thereof, or political subdivision thereof, whether foreign, federal, state or
local, or any agency, instrumentality or authority thereof, or any court or
arbitrator (public or private).

 

“Guarantors” means the Guarantors party to the Jamex Entities Note Guaranty and
the Guarantors party to the Jamex Entities WCF Guaranty.

 

“Jamex Entities Note Guaranty” means that certain Guaranty and Pledge Agreement
(Term Note), dated as of the Effective Date, executed and delivered by the
Guarantors party thereto in favor of Bridger, as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time in accordance with its terms.

 

“Jamex Entities WCF Guaranty” means that certain Guaranty and Pledge Agreement
(Secured Revolving Promissory Note), dated as of the Effective Date, executed
and delivered by the Guarantors party thereto in favor of Bridger, as the same
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time in accordance with its terms.

 

“Jamex Parent Subsidiaries” means Jamex, Jamex Unitholder, BTS Buyer, Jamex
Transfer Services, LLC, a Louisiana limited liability company, and
Jamex Administrative Services, LLC, a Louisiana limited liability company.

 

“Law” means any foreign, federal, state or local law (including common law),
statute, code, ordinance, rule, regulation or other applicable requirement of
any Governmental Entity.

 

“Lien” means any lien, encumbrance, pledge, mortgage, deed of trust, security
interest, claim, lease, charge, option, right of first refusal, easement,
servitude, proxy, voting trust or agreement, transfer restriction under any
shareholder or similar agreement, encumbrance or any other restriction or
limitation whatsoever; provided that in no event shall an operating lease be
deemed a Lien.

 

4

--------------------------------------------------------------------------------


 

“Losses” means any and all losses, damages, adverse claims, fines, liabilities
or obligations, including reasonable fees, disbursements and expenses of legal
counsel and other professionals and costs of investigation relating thereto);
provided, however, that “Losses” shall not include any Excluded Losses.

 

“Non-Compete Agreement” means that certain letter agreement regarding
non-competition matters as specified therein, dated as of May 29, 2015, between
FGP and Ballengee.

 

“Note” means that certain promissory note dated as of the Effective Date and
made by Jamex in the original principal amount of $49,500,000 in favor of
Bridger.

 

“Ordinary Course of Business” means the ordinary and usual course of normal
day-to-day operations of the business for such Person, through the Effective
Date consistent with past practice.

 

“Payoff Date” means the first date on which no unpaid amount remains outstanding
under the Note (whether principal or interest).

 

“Person” means any individual, corporation, limited liability company,
partnership, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Entity or other entity.

 

“Security Agreement” means that certain Security and Pledge Agreement dated as
of the Effective Date by Jamex and the Guarantors in favor of FGP OLP, as
collateral agent for the benefit of the holders of the Note and the Working
Capital Note, as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time in accordance with its
terms.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (a) a
majority of the outstanding share capital, voting securities or other equity
interests are owned, directly or indirectly, by such Person or (b) such Person
is entitled, directly or indirectly, to appoint a majority of the board of
directors or managers or comparable supervisory body of such corporation,
limited liability company, partnership, association or business entity.

 

“Transaction Agreements” means this Agreement, the Note, the Working Capital
Note, the Security Agreement, the Affiliate Guaranty, the Jamex Entities Note
Guaranty, the Jamex Entities WCF Guaranty, the Control Agreement and any letter
agreement entered into by and among any or all of the Parties on or after the
Effective Date that makes specific reference to this Agreement and expressly
states in such letter agreement that the Parties intend it to be a part of or
supplement to this Agreement

 

“Transfer” means any direct or indirect sale, transfer, assignment, pledge,
mortgage, exchange, hypothecation, gift, grant of a security interest or other
direct or indirect disposition or encumbrance (whether with or without
consideration, whether voluntarily or involuntarily or by operation of Law) or
the acts thereof, including derivative or similar transactions or arrangements
whereby a portion or all of the

 

5

--------------------------------------------------------------------------------


 

economic interest in, or risk of loss or opportunity for gain, is transferred or
shifted to another Person. The terms “Transferee,” “Transferred,” and other
forms of the word “Transfer” shall have the correlative meanings.

 

(b)                                 The headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. If a term is defined as one part of speech
(such as a noun), it shall have a corresponding meaning when used as another
part of speech (such as a verb).  Whenever the context so requires, the singular
shall include the plural, the plural shall include the singular, and the use of
a gender shall include all genders. When a reference is made in this Agreement
to a Section, subsection, paragraph, clause, exhibit, annex or schedule, such
reference shall be to a Section, subsection, paragraph, clause, exhibit, annex
or schedule to this Agreement unless otherwise indicated. The terms “hereof,”
“herein” and “hereunder” and terms of like import used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement.  Whenever the terms “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation,” whether or not they are in fact followed by those words or words of
like import.  The terms “writing” and “written” and terms of like import used in
this Agreement shall refer to printing, typing and other means of reproducing
words (including electronic media) in a visible form. All exhibits, annexes and
schedules attached to this Agreement constitute a part of this Agreement and are
incorporated herein for all purposes. All references to currency herein shall be
to, and all payments required hereunder shall be paid in, lawful currency of the
United States. All accounting terms used herein and not expressly defined herein
shall have the meaning given to them under GAAP.  This Agreement shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the Party drafting or causing any instrument to be
drafted.  Except when used together with the word “either” or otherwise for the
purpose of identifying mutually exclusive alternatives, the term “or” has the
inclusive meaning represented by the phrase “and/or”.  When used in this
Agreement, the word “either” shall be deemed to mean “one or the other”, not
“both”. The words “will” and “will not” are expressions of command and not
merely expressions of future intent or expectation.

 

2.                                      Certain Payments and Transactions.

 

(a)                                 Immediately prior to the execution and
delivery of this Agreement, (i) Jamex Unitholder owned 4,771,447 Common Units,
all of which were pledged as collateral to secure Jamex Unitholder’s obligations
under the Margin Loan Agreement among Jamex Unitholder, as borrower, Morgan
Stanley Bank, N.A., as lender (“Morgan Stanley”), and Morgan Stanley & Co. LLC,
as calculation agent, dated as of November 20, 2015 (the “MS Loan Agreement”),
all of which were represented by book-entry account number [omitted] held at
Morgan Stanley in a collateral account under the MS Loan Agreement
(the “Collateral Account”) and (ii) the Collateral Account also held
$18,139,353.90 in cash (the “Cash Collateral”) to secure Jamex Unitholder’s
obligations under the MS Loan Agreement.

 

(b)                                 Effective as of the Effective Date, Morgan
Stanley, Morgan Stanley & Co., LLC, the Jamex Parties and FGP entered into a
payoff letter (the “Payoff Letter”) with respect to the payoff and satisfaction
of Jamex Unitholder’s outstanding obligations under the MS Loan Agreement, which
Payoff Letter provides for, among other things, (i) the termination of the MS
Loan Agreement and related documents, and (ii) the transfer of the Transferred
Units

 

6

--------------------------------------------------------------------------------


 

(defined herein) to the account of FGP (to FGP’s transfer agent or as otherwise
specified by FGP pursuant to instructions to Morgan Stanley contained in the
Payoff Letter), for cancellation, in each case following application by Morgan
Stanley of the Cash Collateral and receipt by Morgan Stanley of the Payoff
Amount (as defined in the Payoff Letter).

 

(c)                                  Pursuant to the Payoff Letter, Morgan
Stanley will apply the full amount of the Cash Collateral to reduce the amount
outstanding under the MS Loan Agreement.

 

(d)                                 Concurrent herewith, Jamex has delivered to
Morgan Stanley $8,186,709.57 cash in immediately available funds (the “Jamex
Payment”) and FGP has delivered to Morgan Stanley $16,851,185.38 cash in
immediately available funds (the “FGP Payment”), which together with the
application by Morgan Stanley of the Cash Collateral constitutes receipt by
Morgan Stanley of the Payoff Amount.

 

(e)                                  The Parties acknowledge that the payment of
the FGP Payment by FGP to Morgan Stanley is for administrative and convenience
purposes only and effected in such manner at the mutual direction of the
Parties, provided that this Agreement shall reflect the acknowledgment of the
Parties that the payment of the FGP Payment shall be deemed made by FGP to Jamex
as consideration for the Transferred Units and then an amount equal to the FGP
Payment shall be deemed paid by Jamex to Morgan Stanley.

 

(f)                                   Upon the terms and as part of the
consideration for the execution and delivery of this Agreement, Jamex Unitholder
hereby assigns, sells, transfers and delivers to FGP, and FGP hereby accepts and
receives from Jamex Unitholder, 850,000 Common Units (such  Common Units, the
“Transferred Units”).  Immediately following the transfer of the Transferred
Units to FGP, Jamex Unitholder owns 3,921,447 Common Units (such Common Units,
the “Jamex Units”).

 

(g)                                  Upon the terms and as part of the
consideration for the execution and delivery of this Agreement, each Jamex Party
hereby sells, conveys, assigns, transfers, sets over, and delivers unto Bridger
all of such Jamex Party’s rights, title, and interest in and to the line fill
and tank bottoms at the locations described on Schedule 2(g); provided, however,
that no Jamex Party makes any representation or warranty as to the quantum of
oil in any such location or as to such Jamex Party’s title thereto.

 

3.                                      Satisfaction of Existing TLA Obligation;
Execution and Delivery of the Other Transaction Agreements; and Termination of
TLA and Additional Agreements.

 

(a)                                 In full satisfaction of Jamex’s obligation
to pay to Bridger the Existing TLA Obligation, concurrent with the Parties’
execution and delivery of this Agreement pursuant to which, among other things,
the TLA is terminated and the Existing TLA Obligation is extinguished,
(1) Jamex has executed and delivered the Note to Bridger, (2) Ballengee and
Bacchus have executed and delivered the Affiliate Guaranty to Bridger, (3) the
Guarantors have executed and delivered the Jamex Entities Note Guaranty to
Bridger, and (4) Jamex and the Guarantors (other than Jamex Parent) have
executed and delivered the Security Agreement to FGP OLP, as collateral agent
for the benefit of the holders of the Note and the Working Capital Note.

 

7

--------------------------------------------------------------------------------


 

(b)                                 In connection with the execution and
delivery of this Agreement and the other Transaction Agreements referred to in
Section 3(a), (1) FGP OLP and Jamex have entered into that certain Secured
Revolving Promissory Note, dated as of the Effective Date, pursuant to which FGP
OLP is agreeing to provide (subject to the terms therein) committed working
capital financing to Jamex of up to $5,000,000 (the “Working Capital Note”) and
(2) the Guarantors have executed and delivered the Jamex Entities WCF Guaranty
to FGP OLP.

 

(c)                                  Effective as of the Effective Date, without
any further action by any Party or any other Person, (i) Jamex and Bridger
hereby terminate the TLA, (ii) Jamex and Bridger Storage hereby terminate the
Berthold Oil Storage Agreement, and (iii) the applicable Parties hereby
terminate any existing Contract between or among any FGP Party, on the one hand,
and any Jamex Party, on the other hand (other than the Transaction Agreements,
the Non-Compete Agreement and the BTS Transfer Documents), in each case without
any further liability or obligation of any party thereunder.

 

4.                                      Release Provisions.

 

(a)                                 The Parties have agreed to the provisions of
this Section 4 solely for the purpose of avoiding the nuisance, risk and expense
of litigation over disputed claims.  The provisions of this Section 4 are not
intended and should not be construed as an admission of liability by any Party
because all such liability is expressly denied by each Party.

 

(b)                                 In consideration of the agreements and other
valuable consideration set forth herein and in the other Transaction Agreements,
subject to Section 4(f), each FGP Party, for itself and its past, present, and
future Subsidiaries and each of their respective past, present, and future
shareholders, directors, officers, partners, managers, members, employees,
counsel, agents, representatives, contractors, and subcontractors, and each of
their respective successors and assigns (in each case excluding the Jamex
Parties) (collectively, the “FGP Releasors”), does hereby finally,
unconditionally, irrevocably, and absolutely release, acquit, remise, and
forever discharge each Jamex Party, its past, present, and future Subsidiaries
and each of their respective past, present, and future shareholders, directors,
officers, partners, managers, members, employees, counsel, agents,
representatives, contractors, and subcontractors, and each of their respective
successors and assigns (the “Jamex Releasees”) from any and all Claims that the
FGP Releasors may now have, have ever had, or that might subsequently accrue (to
the extent relating to any action, inaction, event, circumstance or occurrence
occurring or alleged to occur on or prior to the Effective Date) to the FGP
Releasors, including any Claims (i) based on the terms of the Core Agreements
(including the Existing TLA Obligation) or (ii) described on Annex A, in case of
each of foregoing clauses (i) and (ii), including any rights to indemnification,
reimbursement, or compensation from any Jamex Releasee; provided, however, that
this release does not affect, and the FGP Parties do not release, (x) any of the
obligations of any Jamex Party (or any rights or claims of any FGP Party)
arising under or with respect to any Transaction Agreement or the Non-Compete
Agreement, (y) the rights and remedies of Bridger (or any Seller Indemnitee as
such term is used in the BTS PSA) under the BTS Transfer Documents, or (z) the
representations, warranties, covenants, and agreements made by BTS Buyer to
Bridger Buyer under the BTS Transfer Documents.

 

(c)                                  In consideration of the agreements and
other valuable consideration set forth herein and the other Transaction
Agreements, subject to Section 4(f) below, each Jamex Party,

 

8

--------------------------------------------------------------------------------


 

for itself and its past, present, and future Subsidiaries and each of their
respective past, present, and future shareholders, directors, officers,
partners, managers, members, employees, counsel, agents, representatives,
contractors, and subcontractors, and each of their respective successors and
assigns (in each case excluding the FGP Parties) (collectively, the “Jamex
Releasors” and, together with the FGP Releasors, the “Releasors”), does hereby
finally, unconditionally, irrevocably, and absolutely release, acquit, remise,
and forever discharge each FGP Party, its past, present, and future Subsidiaries
and each of their respective past, present, and future shareholders, directors,
officers, partners, managers, members, employees, counsel, agents,
representatives, contractors, and subcontractors, and each of their respective
successors and assigns (the “FGP Releasees” and, together with the Jamex
Releasees, the “Releasees”) from any and all Claims that the Jamex Releasors may
now have, have ever had, or that might subsequently accrue (to the extent
relating to any action, inaction, event, circumstance or occurrence occurring or
alleged to occur on or prior to the Effective Date) to the Jamex Releasors,
including any Claims (i) based on the terms of the Core Agreements (including
the Existing TLA Obligation) or (ii) described on Annex A, in case of each of
foregoing clauses (i) and (ii), including any rights to indemnification,
reimbursement, or compensation from any FGP Releasee; provided, however, that
this release does not affect, and the Jamex Parties do not release, (x) any of
the obligations of any FGP Party (or any rights or claims of any Jamex Party)
arising under or with respect to any Transaction Agreement, (y) the rights and
remedies of BTS Buyer (or any Buyer Indemnitee as such term is used in the BTS
PSA) under the BTS Transfer Documents, including with respect to Retained
Liabilities (as such term is defined in the BTS PSA), or (z) the
representations, warranties, covenants, and agreements made by Bridger to BTS
Buyer under the BTS Transfer Documents.

 

(d)                                 Each FGP Party and each Jamex Party hereby
irrevocably waives and covenants and agrees to forbear and refrain from,
directly or indirectly, asserting any Claim, or commencing, instituting or
causing to be commenced or instituted, any legal, arbitral or equitable
proceeding of any kind (whether actual, asserted or prospective) against their
respective Releasees based upon any matter released or purported to be released
pursuant to this Section 4.

 

(e)                                  Without in any way limiting any of the
rights and remedies otherwise available to any Releasee, (i) each FGP Party
shall indemnify and hold harmless the Jamex Releasees from and against all
liabilities, claims, damages and expenses, whether or not involving third party
claims, arising directly or indirectly from or in connection with the assertion
by or on behalf of any FGP Party or any FGP Releasor of any Claim or other
matter released or purported to be released pursuant to this Section 4,
(ii) Ballengee shall indemnify and hold harmless the FGP Releasees from and
against all liabilities, claims, damages and expenses, whether or not involving
third party claims, arising directly or indirectly from or in connection with
the assertion by or on behalf of any Jamex Party of any Claim or other matter
released or purported to be released pursuant to this Section 4, and (iii) each
Jamex Party (other than Ballengee) shall indemnify and hold harmless the FGP
Releasees from and against all liabilities, claims, damages and expenses,
whether or not involving third party claims, arising directly or indirectly from
or in connection with the assertion by or on behalf of any Jamex Party or any
Jamex Releasor of any Claim or other matter released or purported to be released
pursuant to this Section 4.  Notwithstanding anything to the contrary in this
Agreement, the indemnification rights provided for in this Section 4(e) shall be
the sole and exclusive remedy of the Parties (including their respective
Releasees) relating to or arising out of any Claim or other matter released or
purported to be released pursuant to this Section 4.

 

9

--------------------------------------------------------------------------------


 

(f)                                   Notwithstanding anything to the contrary
in this Agreement, the execution and delivery of this Agreement shall not impair
or diminish any right or obligation of any Party under, nor shall anything in
this release operate as a release of any Claim that any Party may have against
any other Person or be construed to restrict, limit or prohibit any Party from
initiating or prosecuting any suit or making any Claim relating to rights of
such Party arising under or otherwise expressly contemplated by any Transaction
Agreement (whether exercisable directly or indirectly by such Party).

 

(g)                                  The Parties warrant and represent that the
claims, suits, rights, or interests which are the subject matter hereto are
owned by the Party asserting same and have not been assigned, transferred or
sold and are free of Liens.

 

(h)                                 [Reserved.]

 

5.                                      Certain Securities Law Matters;
Non-Public Information.  On or before September 2, 2016, FGP shall cause a
Current Report on Form 8-K (the “Form 8-K”) to be timely filed, as applicable,
with respect to the execution and delivery of this Agreement.  In furtherance of
the foregoing, (a) FGP shall furnish to Jamex as far in advance as reasonably
practicable before filing the Form 8-K a substantially complete draft of such
Form 8-K for the purpose of providing Jamex the reasonable opportunity to
review, comment on, supplement or object to any portion of such draft and
(b) FGP shall reasonably and in good faith consider and incorporate any
reasonable comments timely provided by Jamex relating to such draft.

 

6.                                      Representations and Warranties of the
FGP Parties. The FGP Parties hereby represent and warrant, jointly and
severally, to the Jamex Parties as follows:

 

(a)                                 Each FGP Party is a limited partnership or
limited liability company, as applicable, duly formed, validly existing, and in
good standing under the Laws of the state of its formation.  Each FGP Party has
all requisite power and authority to execute, deliver, and perform this
Agreement and each other Transaction Agreement to which it is party.  All
consents, approvals, authorizations and orders necessary for the execution,
delivery, and performance by each FGP Party of this Agreement, and each other
Transaction Agreement to which it is party, have been obtained.

 

(b)                                 Each Transaction Agreement has been duly
authorized, executed, and delivered by each FGP Party party thereto and
constitutes a valid and binding obligation of each such FGP Party, enforceable
against each such FGP Party in accordance with its terms, except to the extent
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar Laws relating to or affecting the enforcement of creditors’ rights
generally or by general equitable principles.

 

(c)                                  The execution, delivery, and performance by
each FGP Party of each Transaction Agreement to which it is party will not
(i) result in the violation of the provisions of the organizational documents of
such FGP Party, (ii) violate any provision of any existing Law applicable to any
FGP Party or (iii) conflict with, result in any breach of, constitute a default
under, or result in the creation or imposition of any Lien upon any property or
assets of any FGP Party pursuant to (A) any order, judgment, award, or decree of
any Governmental Entity to which such FGP Party is a party or by which such FGP
Party may be bound or to which any of

 

10

--------------------------------------------------------------------------------


 

the property or assets of such FGP Party is subject or (B) any Contract to which
such FGP Party is a party or by which such FGP Party may be bound or to which
any of the property or assets of such FGP Party is subject except, in the cases
of subsections (ii) and (iii), for such violations, conflicts, breaches, or
defaults as would not, individually or in the aggregate, reasonably be expected
to prevent any FGP Party from performing its obligations under any Transaction
Agreement to which it is party.

 

(d)                                 FGP has filed all forms, reports, schedules,
and statements (together with any exhibits to the extent filed and not
furnished) required to be filed by it with the Commission since December 31,
2015 under the Exchange Act (collectively, the “SEC Documents”). As of their
respective dates of filing and except to the extent corrected by a subsequent
SEC Document, the SEC Documents (i) complied as to form in all material respects
with the applicable requirements of the Exchange Act and (ii) did not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.  FGP has made all certifications and statements required by Sections
302 and 906 of the Sarbanes-Oxley Act and the related rules and regulations
promulgated thereunder with respect to the SEC Documents. Neither FGP nor any of
the officers of its general partner has received notice from any governmental
entity challenging or questioning the accuracy, completeness, form or manner of
filing of such certifications.

 

(e)                                  Except as set forth in or contemplated by
the SEC Documents and as contemplated by this Agreement, since December 31,
2015, the business of FGP has been conducted only in the ordinary course of
business and there has not been any acquisition or disposition of any material
asset by FGP or any contract or arrangement therefor, other than in the ordinary
course of business.

 

(f)                                   FGP acknowledges and agrees that it is
aware the Jamex Parties may be in possession of material, non-public information
that may affect the value of the Common Units and it may not be privy to such
information (if any), and it hereby irrevocably and unconditionally waives and
releases the Jamex Parties and their affiliates and their respective officers,
directors, members, managers, equityholders, agent, attorneys and employees from
all claims that it may have (whether for damages, rescission or any other
relief) based on the Jamex Parties’ possession or non-disclosure of any such
non-public information.

 

(g)                                  FGP acknowledges that it has not relied
upon any express or implied representations or warranties of any nature, oral or
written, made by or on behalf of the Jamex Parties, except for those
representations and warranties expressly set forth in this Agreement and the
other Transaction Agreements.

 

(h)                                 FGP acknowledges that the Jamex Parties are
relying on the representations, warranties, acknowledgments and agreements of
the FGP Parties contained herein as a condition to proceeding with the
transactions contemplated hereby and without such representations, warranties,
acknowledgments and agreements the Jamex Parties would not enter into this
Agreement or transfer the Transferred Units.

 

11

--------------------------------------------------------------------------------

 


 

7.                                      Representations and Warranties of the
Jamex Parties. The Jamex Parties hereby represent and warrant, jointly and
severally, to the FGP Parties as follows:

 

(a)                                 Jamex is a limited liability company duly
formed, validly existing, and in good standing under the Laws of the state of
Louisiana.  Each of Jamex Parent and Jamex Unitholder is a limited liability
company duly formed, validly existing, and in good standing under the Laws of
the state of Delaware.  Each Jamex Entity has all requisite power and authority
to execute, deliver, and perform its obligations under each Transaction
Agreement to which it is party.  All consents, approvals, authorizations and
orders necessary for the execution, delivery, and performance by each Jamex
Party of each Transaction Agreement to which it is party have been obtained.

 

(b)                                 Each Transaction Agreement has been duly
authorized, executed, and delivered by each Jamex Party party thereto and
constitutes a valid and binding obligation of each such Jamex Party, enforceable
against each such Jamex Party in accordance with its terms, except to the extent
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar Laws relating to or affecting the enforcement of creditors’ rights
generally or by general equitable principles.  Ballengee has the legal capacity
to execute, deliver and perform this Agreement and the Affiliate Guaranty.

 

(c)                                  The execution, delivery, and performance by
each Jamex Party of each Transaction Agreement to which it is party will not
(i) result in the violation of the provisions of the organizational documents of
any Jamex Entity, (ii) violate any provision of any existing Law applicable to
any Jamex Party or (iii) conflict with, result in any breach of, constitute a
default under, or result in the creation or imposition of any Lien upon any
property or assets of any Jamex Party pursuant to (A) any order, judgment,
award, or decree of any Governmental Entity to which any Jamex Party is a party
or by which any Jamex Party may be bound or to which any of the property or
assets of any Jamex Party is subject or (B) any Contract to which any Jamex
Party is a party or by which any Jamex Party may be bound or to which any of the
property or assets of any Jamex Party is subject except, in the cases of
subsections (ii) and (iii), for such violations, conflicts, breaches, or
defaults as would not, individually or in the aggregate, reasonably be expected
to prevent any Jamex Party from performing its obligations under any Transaction
Agreement to which it is party.

 

(d)                                 Ballengee indirectly owns 100% of the equity
interests in Jamex Parent, which owns 100% of the equity interests in Jamex.
Jamex owns 100% of the equity interests in Jamex Unitholder, free and clear of
any Liens of any kind or nature whatsoever (other than any encumbrances arising
under applicable securities Laws or as a result of agreements to which any of
the FGP Parties is a party).  At the time of (but prior to giving effect to) the
transfer of the Transferred Units to FGP in accordance with Section 2(f), Jamex
Unitholder has good and valid title to the Transferred Units, free and clear of
any Liens of any kind or nature whatsoever (other than any encumbrances arising
under applicable securities Laws or as a result of agreements to which any of
the FGP Parties is a party). Jamex Parent has no Subsidiaries other than the
Jamex Parent Subsidiaries, and the Jamex Parent Subsidiaries are all of the
Subsidiaries of Jamex Parent.

 

(e)                                  The representations and warranties of
(i) Jamex in the Note and the Working Capital Note, (ii) Ballengee and Bacchus
in the Affiliate Guaranty, (iii) the Guarantors party

 

12

--------------------------------------------------------------------------------


 

thereto in the Jamex Entities Note Guaranty, (iv) the Guarantors party thereto
in the Jamex Entities WCF Guaranty, and (v) Jamex Parent and the Jamex Parent
Subsidiaries in the Security Agreement, are in each case, true and correct in
all material respects.

 

(f)                                   The Jamex Parties acknowledge and agree
that (i) they have conducted their own investigation of FGP, (ii) they have had
access to, and have had an adequate opportunity to review, all information FGP
has filed with and furnished to the Commission, including the information set
forth in FGP’s filings under the Exchange Act (including any risk factors set
forth therein), and such financial and other information as they deem necessary
to make the decision to transfer the Transferred Units and (iii) they have been
offered the opportunity to ask questions of FGP, and received answers thereto,
as they deemed necessary in connection with the decision to transfer the
Transferred Units.

 

(g)                                  The Jamex Parties acknowledge and agree
that they are aware that FGP may be in possession of material, non-public
information that may affect the value of the Common Units and they may not be
privy to such information (if any), and they hereby irrevocably and
unconditionally waive and release FGP and its affiliates and their respective
officers, directors, members, managers, equityholders, agent, attorneys and
employees from all claims that they may have (whether for damages, rescission or
any other relief) based on FGP’s possession or non-disclosure of any such
non-public information.

 

(h)                                 Each Jamex Party acknowledges that it has
not relied upon any express or implied representations or warranties of any
nature, oral or written, made by or on behalf of the FGP Parties, except for
those representations and warranties expressly set forth in this Agreement and
the other Transaction Agreements.

 

(i)                                     Each Jamex Party acknowledges that FGP
is relying on the representations, warranties, acknowledgments and agreements of
the Jamex Parties contained herein as a condition to proceeding with the
transactions contemplated hereby and without such representations, warranties,
acknowledgments and agreements FGP would not enter into this Agreement or
receive the Transferred Units.

 

(j)                                    Other than (i) under the MS Loan
Agreement (which is being repaid concurrent with the execution and delivery of
this Agreement), (ii) under the Transaction Agreements and (iii) as set forth on
Schedule 7(j), none of Jamex Parent or any Jamex Parent Subsidiary has any
outstanding indebtedness for borrowed money and there are no Liens on the
Collateral (as defined in the Security Agreement) other than Liens not
prohibited by the terms of the Note.

 

(k)                                 None of Jamex Parent or any of the
Guarantors is party to any Contracts with any of its Affiliates (other than
intercompany agreements solely between or among any of Jamex and the
Guarantors).

 

8.                                      Covenants of the Jamex Parties. The
Jamex Parties agree as follows:

 

(a)                                 From the Effective Date until the Payoff
Date, (i) except as set forth on Schedule 8(a)(i), no Jamex Party shall permit
any transaction or Contract between or including Jamex Parent or any Jamex
Parent Subsidiary, on the one hand, and any Affiliate thereof (other than any
Guarantor), on the other hand; and (ii) no Jamex Party shall permit any Change
of Control to occur.

 

13

--------------------------------------------------------------------------------


 

(b)                                 From the Effective Date until the Payoff
Date, (i) except as set forth on Schedule 8(b)(i), each Jamex Party shall
conduct all of its energy marketing activities solely within or through Jamex
Parent and the Guarantors, and (ii) Ballengee shall not directly or indirectly
receive any proceeds from any such energy marketing activities conducted solely
within or through Jamex Parent or the Guarantors, except (A) by virtue of his
equity ownership in Jamex Parent or any Guarantor or (B) through his
compensation and benefits (all of which shall be reasonable and consistent with
past practices with respect to the work performed) received in the Ordinary
Course of Business in his capacity as an employee of Jamex Parent or a Jamex
Parent Subsidiary.

 

(c)                                  From the Effective Date until the Payoff
Date, no Jamex Party shall (and no Jamex Party shall permit any Person to) grant
any Lien with respect to any Jamex Units held by Jamex or any of its
Subsidiaries, or with respect to any distributions or other proceeds, except
pursuant to the Control Agreement, in respect of any such Jamex Units, except as
contemplated by the Transaction Agreements.

 

(d)                                 From the Effective Date until the Payoff
Date, on no more than two occasions, the Jamex Parties shall permit a third
party independent public accountant designated by FGP (“Designee”) to conduct a
review of the financial records of the Jamex Parties and their Subsidiaries
within the possession of any Jamex Party or any of its Subsidiaries (“Financial
Records”). After receiving written notice from FGP of its Designee and its
exercise of its review right as provided herein, within fifteen (15) Business
Days of such notice, each applicable Jamex Party shall, and shall cause each of
its Subsidiaries to, afford to FGP and its Designee full access, during normal
business hours upon reasonable notice, to such Financial Records and shall
furnish such information concerning its Financial Records as FGP or its Designee
shall reasonably request, and shall continue to provide such access and such
information for such reasonable period of time required for the Designee to
complete such review; provided, however, that such investigation shall not
unreasonably disrupt the operations of any Jamex Party or any of its
Subsidiaries.

 

(e)                                  From the Effective Date until the Payoff
Date, the Jamex Parties shall provide FGP with audited year-end financial
statements and unaudited semi-annual financial statements, in each case,
prepared on a GAAP basis (including respective balance sheets, statements of
income and cash flows and applicable footnotes), to be delivered as soon as
practicable after such financial statements are prepared (which in any case
shall be no longer than ninety (90) days after the end of such semi-annual
period or one hundred fifty (150) days after the end of such annual period).

 

(f)                                   [Reserved.]

 

(g)                                  From the Effective Date until the Payoff
Date, no Jamex Party nor any Affiliate thereof shall enter into any Contract
pursuant to which it agrees to source or otherwise provide or cause to be
delivered oil or other hydrocarbons to Monroe or any Affiliate thereof (a
“Future Opportunity”) unless:

 

(i)                                     such Jamex Party has first offered to
FGP in writing (such writing, the “Offer Notice”) the opportunity to provide
crude oil logistics services with respect to such Future Opportunity, which
offer shall include pricing, volume, term length and other

 

14

--------------------------------------------------------------------------------


 

terms specific enough and sufficient for FGP to determine whether it or its
Subsidiary should Contract to provide such logistics services; and either

 

(ii)                                  FGP has declined in writing to provide
such crude oil logistics services on the terms set forth in the Offer Notice or
FGP has not responded in writing with respect to such Offer Notice within 15
days of its receipt thereof (in either of such cases, Jamex shall be permitted
to enter into the Contract for such Future Opportunity so long as the ultimate
provider of crude oil logistics services with respect to such Future Opportunity
enters into a Contract to provide such services on terms no more favorable to
such provider as those that were set forth in the Offer Notice; provided,
however, that Jamex shall not enter into any such Contract more than 90 days
after the date of such FGP written declination or the last day of such 15-day
period); or

 

(iii)                               FGP has entered into a Contract to provide
such crude oil logistics services.

 

(h)                                 Each Jamex Party will execute and deliver,
or cause to be executed and delivered, such transfers, assignments,
endorsements, consents and other instruments and take such actions as may be
necessary or advisable to demonstrate that, as between Bridger and such Jamex
Party, Bridger is the owner of certain products stored at the Berthold Facility.

 

9.                                      Covenants of the FGP Parties.

 

(a)                                 [Reserved.]

 

(b)                                 FGP hereby irrevocably waives, with respect
to Jamex and its Affiliates, the application of Section 2.13 of that certain
Registration Rights Agreement, dated as of June 24, 2015, by and among FGP,
Jamex, Rios Holdings, Inc. and Gamboa Enterprises, LLC, which agreement shall
continue in full force and effect with respect to the other parties thereto in
accordance with its terms and conditions, but (as between FGP and Jamex) neither
FGP nor Jamex shall have any further obligations to the other under such
agreement.

 

(c)                                  FGP and the other FGP Parties will do, or
cause to be done, all things necessary for FGP OLP to comply with the terms and
provisions contained in the Working Capital Note applicable to FGP OLP.

 

(d)                                 Each FGP Party will execute and deliver, or
cause to be executed and delivered, such transfers, assignments, endorsements,
consents and other instruments and take such actions as may be necessary or
advisable to demonstrate that, as between Bridger and such Jamex Party, Bridger
is the owner of certain products stored at the Berthold Facility.

 

10.                               Indemnification.

 

(a)                                 From and after the Effective Date, the Jamex
Parties shall jointly and severally indemnify and defend the FGP Parties and
their respective Affiliates, representatives (including directors, managers,
officers, employees, consultants, financial advisors, counsel and accountants)
(collectively, the “FGP Indemnitees”) against, and shall hold each of them
harmless from and against, and shall pay and reimburse each of them for, any and
all Losses, actually incurred or sustained by, or imposed upon, the FGP
Indemnitees as a result of (i) any

 

15

--------------------------------------------------------------------------------


 

breach of any of the representations or warranties of the Jamex Parties
contained in this Agreement, as of the date such representation or warranty was
made, or (ii) any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by the Jamex Parties pursuant to this Agreement
(except in each case to the extent relating to or arising out of any Claim or
other matter released or purported to be released pursuant to Section 4, which
is addressed solely and exclusively in clauses (ii) and (iii) of Section 4(e)).

 

(b)                                 From and after the Effective Date, the FGP
Parties shall jointly and severally indemnify and defend the Jamex Parties and
their respective Affiliates, representatives (including directors, managers,
officers, employees, consultants, financial advisors, counsel and accountants)
(collectively, the “Jamex Indemnitees”) against, and shall hold each of them
harmless from and against, and shall pay and reimburse each of them for, any and
all Losses actually incurred or sustained by, or imposed upon, the Jamex
Indemnitees as a result of (i) any breach of any of the representations or
warranties of the FGP Parties contained in this Agreement, as of the date such
representation or warranty was made, or (ii) any breach or non-fulfillment of
any covenant, agreement or obligation to be performed by the FGP Parties
pursuant to this Agreement (except in each case to the extent relating to or
arising out of any Claim or other matter released or purported to be released
pursuant to Section 4, which is addressed solely and exclusively in clause
(i) of Section 4(e)).

 

11.                               Miscellaneous.

 

(a)                                 Survival. All covenants, agreements,
indemnities, representations and warranties made herein shall survive the
execution and delivery of this Agreement and the consummation of the
transactions contemplated herein.

 

(b)                                 Severability.  Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable Law in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
and, for purposes of such jurisdiction, such provision or portion thereof will
be struck from the remainder of this Agreement, which will remain in full force
and effect.  This Agreement will be reformed, construed and enforced in such
jurisdiction so as to best give effect to the intent of the Parties under this
Agreement.

 

(c)                                  Further Assurances. From time to time and
without additional consideration, each Party will execute and deliver, or cause
to be executed and delivered, such additional or further transfers, assignments,
endorsements, consents and other instruments and take such other actions as may
be necessary or advisable to carry out its respective obligations under this
Agreement. For the purposes of clarity, nothing herein shall be construed to
create an obligation (i) on the part of any FGP Party to fulfill any obligation
contemplated hereunder to be fulfilled by any Jamex Party or (ii) on the part of
any Jamex Party to fulfill any obligation contemplated hereunder to be fulfilled
by any FGP Party.

 

(d)                                 Costs and Attorneys’ Fees.  Except to the
extent otherwise provided herein or in any other Transaction Agreement, each
Party shall bear its own costs (including any third party expenses) and
attorneys’ fees in relation to the negotiation and preparation of this Agreement
and the other Transaction Agreements.

 

16

--------------------------------------------------------------------------------


 

(e)                                  Voluntary Waiver of Rights.  The Parties
acknowledge and agree that they have reviewed this Agreement and the other
Transaction Agreements, have been afforded a reasonable period of time in which
to consider this Agreement and the other Transaction Agreements, and have been
provided adequate time to consult with an attorney or other advisor of their
choosing.  The Parties further acknowledge and agree that they are voluntarily
entering into this Agreement and the other Transaction Agreements, as
applicable, after full disclosure of all the facts and circumstances surrounding
the execution of this Agreement and the other Transaction Agreements and their
respective legal effects. Each Party understands these rights and
responsibilities and shall comply fully therewith.

 

(f)                                   Parties in Interest.  This Agreement is
not assignable without the written consent of all Parties, and any purported
assignment in violation of the foregoing shall be void ab initio. 
Notwithstanding the foregoing, any FGP Party shall be entitled to (i) assign any
or all of its rights and obligations hereunder to any of its Affiliates or
(ii) collaterally assign any or all of its rights and obligations hereunder to
any provider of debt financing to such FGP Party, in each case without securing
consent thereto from the Jamex Parties. This Agreement will be binding upon,
inure to the benefit of, and be enforceable by all Parties and their respective
successors and permitted assigns.

 

(g)                                  Amendment and Waiver.  No amendment,
modification or discharge of this Agreement, and no waiver hereunder, shall be
valid or binding unless set forth in writing and duly executed by the Party
against whom enforcement of the amendment, modification, discharge or waiver is
sought. Any such waiver shall constitute a waiver only with respect to the
specific matter described in such writing and shall in no way impair the rights
of the Party granting such waiver in any other respect or at any other time. 
The failure of either Party hereto to exercise any rights or privileges
hereunder shall not be construed as a waiver of any such rights or privileges
hereunder.

 

(h)                                 Notices.  All notices, demands or other
communications to be given or delivered under this Agreement must be in writing
and will deemed to have been given (i) if sent by registered or certified mail,
on the third day after the date of mailing or (ii) if personally delivered
(including by Federal Express or other express courier service), upon personal
delivery.

 

Notices, demand, or other communications to the Jamex Parties shall be sent to
the following address or such other address or to the attention of such other
Person as such Jamex Party shall have specified by prior written notice to the
FGP Parties:

 

Jamex Marketing, LLC or Jamex Unitholder, LLC

3838 Oak Lawn Avenue

Suite 1150

Dallas, Texas  75219

Attention: General Counsel

 

James Ballengee

3838 Oak Lawn Avenue

Suite 1150

Dallas, Texas  75219

 

17

--------------------------------------------------------------------------------


 

Notices, demand, or other communications to the FGP Parties shall be sent to the
following address or such other address or to the attention of such other Person
as the such FGP Party shall have specified by prior written notice to the Jamex
Parties:

 

Ferrellgas Partners, L.P.

7500 College Boulevard

Suite 1000

Overland Park, Kansas  66210

Attention: General Counsel, Trent Hampton

 

(i)                                     Counterparts.  This Agreement may be
executed in counterparts, each of which shall be considered one and the same
agreement, and shall become effective when signed by each of the Parties and
delivered to the other Parties, it being understood that the Parties need not
sign the same counterpart.

 

(j)                                    Entire Agreement.  Except as otherwise
provided herein, this Agreement and the other Transaction Agreements (and each
of the agreements contemplated hereby and thereby) set forth the entire
agreement and understanding among the Parties as to the subject matter hereof,
and merge and supersede all prior discussions, agreements, and understandings of
every kind and nature among them.  No Party shall be bound by any condition,
definition, warranty or representation, other than as expressly set forth or
provided for in the Transaction Agreements.  The Parties acknowledge that no
Party, nor anyone else acting on any such Party’s behalf, has made any promise
or representation regarding the Transaction Agreements except as expressly
stated herein or therein.

 

(k)                                 Construction. No Transaction Agreement shall
be construed in favor of or against any Party on the basis that the Party did or
did not author this Agreement or any other Transaction Agreement.  It is
intended that this Agreement shall be comprehensive in nature and shall be
construed liberally to effect its purposes.

 

(l)                                     Confidentiality.  Except to the extent
disclosed in the Form 8-K in accordance with Section 5 or as otherwise required
to be disclosed by applicable Law, without the prior consent of the other Party,
the existence of this Agreement and the terms of this Agreement shall remain
confidential and shall not be disclosed to anyone by the Parties, agents,
related parties cited herein or their representatives, other than to the
Parties’ attorneys or tax or financial advisors for the purpose of seeking
professional advice from such attorneys and tax or financial advisors.

 

(m)                             No Reliance on Representations or Assumed
Facts.  THE PARTIES ALSO ACKNOWLEDGE THE CONTESTED AND ADVERSARIAL NATURE OF THE
UNDERLYING DISPUTES, AND STIPULATE THAT IN EXECUTING THIS AGREEMENT THEY ARE NOT
RELYING ON ANY REPRESENTATION BY ANY OTHER PARTY OR ITS  EMPLOYEES, AGENTS,
REPRESENTATIVES, OR ATTORNEYS WITH REGARD TO (1) FACTS UNDERLYING THE DISPUTES,
(2) THE SUBJECT MATTER OR EFFECT OF THIS AGREEMENT, AND (3) ANY OTHER FACTS OR
ISSUES THAT MIGHT BE DEEMED MATERIAL TO THE DECISION TO ENTER INTO THIS
AGREEMENT, OTHER

 

18

--------------------------------------------------------------------------------


 

THAN AS MAY BE SPECIFICALLY SET FORTH IN THE TRANSACTION AGREEMENTS.

 

(n)                                 Binding Agreement.  This Agreement is
binding on the Parties and not subject to revocation, repudiation or withdrawal
of consent, even if one or more of them shall become debtors in a bankruptcy
proceeding.  To the extent permitted by applicable Law, this Agreement shall
bind any trustee or representative appointed for a debtor’s estate.  This
binding effect is an integral part of this Agreement.

 

(o)                                 Governing Law.  The validity, effect, and
construction of this Agreement shall be governed by the Laws of the State of
Texas. Each of the Parties hereby irrevocably waives all right to trial by jury
in any action, proceeding or counterclaim arising out of or relating to this
Agreement.

 

WHEREFORE, with the intent of being fully bound by each and every obligation,
term and condition contained herein, the Parties have this day executed this
Agreement.

 

[signature pages follow]

 

19

--------------------------------------------------------------------------------

 


 

THE STATE OF Texas

 

COUNTY OF Dallas

[g178871ki05i001.gif]

 

BEFORE ME, the undersigned authority, on this day personally appeared James
Ballengee, known to me to be the person whose name is subscribed to the
foregoing Termination, Settlement and Release Agreement (the “Agreement”), and
who, after first by me being duly sworn, did acknowledge and state under oath
that he has read and fully understood the Agreement, and that he executed the
Agreement in his individual capacity to be bound by all obligations, terms and
conditions expressed therein.

 

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 31 day of August, 2016.

 

 

[g178871ki05i002.gif]

 

[Signature Page to Termination, Settlement and Release Agreement]

 

--------------------------------------------------------------------------------


 

THE STATE OF Texas

 

COUNTY OF Dallas

[g178871ki05i003.gif]

 

BEFORE ME, the undersigned authority, on this day personally appeared James
Ballengee, known to me to be the person whose name is subscribed to the
foregoing Termination, Settlement and Release Agreement (the “Agreement”), and
who, after first by me being duly sworn, did acknowledge and state under oath
that he has read and fully understood the Agreement, and that he executed the
Agreement in his individual capacity to be bound by all obligations, terms and
conditions expressed therein.

 

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 31 day of August, 2016.

 

 

[g178871ki05i004.gif]

 

[Signature Page to Termination, Settlement and Release Agreement]

 

--------------------------------------------------------------------------------


 

THE STATE OF Texas

 

COUNTY OF Dallas

[g178871ki05i005.gif]

 

BEFORE ME, the undersigned authority, on this day personally appeared James
Ballengee, known to me to be the person whose name is subscribed to the
foregoing Termination, Settlement and Release Agreement (the “Agreement”), and
who, after first by me being duly sworn, did acknowledge and state under oath
that he has read and fully understood the Agreement, and that he executed the
Agreement in his individual capacity to be bound by all obligations, terms and
conditions expressed therein.

 

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 31 day of August, 2016.

 

 

[g178871ki05i006.gif]

 

[Signature Page to Termination, Settlement and Release Agreement]

 

--------------------------------------------------------------------------------


 

THE STATE OF Texas

 

COUNTY OF Dallas

[g178871ki05i007.gif]

 

BEFORE ME, the undersigned authority, on this day personally appeared James
Ballengee, known to me to be the person whose name is subscribed to the
foregoing Termination, Settlement and Release Agreement (the “Agreement”), and
who, after first by me being duly sworn, did acknowledge and state under oath
that he has read and fully understood the Agreement, and that he executed the
Agreement in his individual capacity to be bound by all obligations, terms and
conditions expressed therein.

 

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 31 day of August, 2016.

 

 

[g178871ki05i008.gif]

 

[Signature Page to Termination, Settlement and Release Agreement]

 

--------------------------------------------------------------------------------


 

THE STATE OF Missouri

 

COUNTY OF Clay

[g178871ki05i009.gif]

 

BEFORE ME, the undersigned authority, on this day personally appeared Alan C.
Heitmann, known to me to be the person whose name is subscribed to the foregoing
Termination, Settlement and Release Agreement (the “Agreement”), and who, after
first by me being duly sworn, did acknowledge and state under oath that he has
read and fully understood the Agreement, and that he executed the Agreement in
his representative capacity to be bound by all obligations, terms and conditions
expressed therein.

 

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 25th day of August, 2016.

 

[g178871ki05i010.gif]

[g178871ki05i011.gif]

 

[Signature Page to Termination, Settlement and Release Agreement]

 

--------------------------------------------------------------------------------


 

THE STATE OF Missouri

 

COUNTY OF Clay

[g178871ki05i012.gif]

 

BEFORE ME, the undersigned authority, on this day personally appeared Alan C.
Heitmann, known to me to be the person whose name is subscribed to the foregoing
Termination, Settlement and Release Agreement (the “Agreement”), and who, after
first by me being duly sworn, did acknowledge and state under oath that he has
read and fully understood the Agreement, and that he executed the Agreement in
his representative capacity to be bound by all obligations, terms and conditions
expressed therein.

 

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 25th day of August, 2016.

 

[g178871ki05i013.gif]

[g178871ki05i014.gif]

 

[Signature Page to Termination, Settlement and Release Agreement]

 

--------------------------------------------------------------------------------


 

THE STATE OF Missouri

 

COUNTY OF Clay

[g178871ki05i015.gif]

 

BEFORE ME, the undersigned authority, on this day personally appeared Alan C.
Heitmann, known to me to be the person whose name is subscribed to the foregoing
Termination, Settlement and Release Agreement (the “Agreement”), and who, after
first by me being duly sworn, did acknowledge and state under oath that he has
read and fully understood the Agreement, and that he executed the Agreement in
his representative capacity to be bound by all obligations, terms and conditions
expressed therein.

 

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 25th day of August, 2016.

 

[g178871ki05i016.gif]

[g178871ki05i017.gif]

 

[Signature Page to Termination, Settlement and Release Agreement]

 

--------------------------------------------------------------------------------


 

THE STATE OF Missouri

 

COUNTY OF Clay

[g178871ki05i018.gif]

 

BEFORE ME, the undersigned authority, on this day personally appeared Alan C.
Heitmann, known to me to be the person whose name is subscribed to the foregoing
Termination, Settlement and Release Agreement (the “Agreement”), and who, after
first by me being duly sworn, did acknowledge and state under oath that he has
read and fully understood the Agreement, and that he executed the Agreement in
his representative capacity to be bound by all obligations, terms and conditions
expressed therein.

 

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 25th day of August, 2016.

 

[g178871ki05i019.gif]

[g178871ki05i020.gif]

 

[Signature Page to Termination, Settlement and Release Agreement]

 

--------------------------------------------------------------------------------


 

Annex A

 

Specific Released Matters

 

·                  The Working Capital Dispute

·                  Claims relating to or arising out of, directly or indirectly,
each agreement that is being terminated pursuant to Section 3(c)

 

--------------------------------------------------------------------------------


 

Schedule 2(g)

 

Jamex Inventory at Bridger Locations
(As of June 30, 2016)

 

LOCATIONS

 

BARRELS

 

 

 

 

 

Berthold

 

 

 

 

 

 

 

BRGTS - Working Capacity

 

—

 

BRGTS - Tank Bottoms

 

792

 

BSTOR - Working Capacity

 

—

 

BSTOR - Tank Bottoms

 

18,358

 

 

 

19,150

 

 

 

 

 

Bridger Stations

 

 

 

 

 

 

 

Berthold

 

370

 

Stanley 3B

 

369

 

Stanley 3A

 

368

 

Trenton

 

899

 

Beaver Lodge

 

370

 

Alexander

 

320

 

Reserve

 

282

 

Little Muddy

 

468

 

Grenora

 

434

 

Barnhart

 

1,242

 

Colorado City

 

1,149

 

Sterling

 

416

 

 

 

6,687

 

 

 

 

 

Bridger Locations Inventory

 

25,837

 

 

--------------------------------------------------------------------------------


 

Schedule 7(j)

 

Indebtedness; Liens

 

·                  Portfolio Loan Account Agreement (PLA #: [omitted]), dated as
of July 28, 2015, by and between Morgan Stanley and Jamex

 

--------------------------------------------------------------------------------


 

Schedule 8(a)(i)

 

Affiliate Contracts

 

·                  Jamex Parent or any Jamex Parent Subsidiary may from time to
time enter into one or more buy/sell transactions or contracts (or similar
transactions or contracts) with any Affiliate thereof involving the purchase or
sale of crude oil or petroleum products (with pricing based on the prevailing
market price for the relevant crude oil or petroleum product at the location at
which title is transferred and otherwise on terms substantially as favorable to
Jamex Parent or such Jamex Parent Subsidiary as would be reasonably obtainable
by Jamex Parent or such Jamex Parent Subsidiary at the time in a comparable
arm’s-length transaction with a Person other than an Affiliate).

 

--------------------------------------------------------------------------------


 

Schedule 8(b)(i)

 

Energy Marketing Activities

 

·                  Stampede Crude Dakota, LLC and Silver Fuels, LLC
(collectively, the “Non-Guarantors”) are not Guarantors and are not Jamex Parent
Subsidiaries, but are owned in whole or in part, directly or indirectly, by
Ballengee. Ballengee and each other Jamex Party is permitted to conduct any
energy marketing activities within or through the Non-Guarantors to the extent
that (i) such activities are consistent with activities conducted by such
Non-Guarantors on or before the Effective Date and (ii) such activities were not
consistent with (including by geographic area and/or type of specific activity)
activities conducted by the Jamex Entities on or before the Effective Date.

 

--------------------------------------------------------------------------------